DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/20 has been entered.
 
Response to Amendment
2.	The amendment filed on 11/30/20 has been entered.
	Claims 1 and 15 have been amended.
	Claims 1, 2 and 15-17 are pending.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (“Koga”) JP 2010-129973 (of record). Note that Koga suggests (¶[0059] of machine translated document) that semiconductor devices other than power MOS such as an IGBT (Insulated Gate Bipolar Transistor) may be used; thus, a description of the semiconductor device  in embodiments 1-5 applies  correspondingly to a description of any semiconductor device by reading  "emitter" as "source" and by reading "collector" as "drain." reading
Koga discloses in Fig. 15 a semiconductor device comprising: a first conductivity type substrate (e.g. element 64a); a first conductivity type carrier store layer (e.g. element 64b) formed on an upper surface side of  the substrate; a second conductivity type channel dope layer (e.g. element 74) formed on the  carrier store layer; a first conductivity type emitter layer (e.g. element 80) formed on the channel dope layer; an emitter electrode (e.g. element 78) provided and electrically connected to the emitter layer; a gate electrode (e.g. element 72) in contact with the emitter layer, the channel dope layer and the carrier store layer via a gate insulating film (e.g. element 82); a conductor layer (e.g. element 68) in contact with the carrier store layer and the substrate via an isolation insulating film (e.g. element 82); a separation insulating film (e.g. thick portion of element 82 separating elements 72 and 68) that covers a lower  surface of the gate electrode and covers an upper surface of the conductor  layer to thereby electrically separate the conductor layer and the gate  electrode from each other; and a second conductivity type collector layer (e.g. element 62) formed on a lower surface side of the substrate; wherein the conductor layer is wholly covered by the isolation insulating film and the separation insulating film so that the conductor layer is electrically insulated from the emitter electrode and the gate electrode.
.
6.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga.
Koga discloses in Fig. 15 a semiconductor device comprising: a first conductivity type substrate (e.g. element 64a); a first conductivity type carrier store layer (e.g. element 64b) formed on an upper surface side of the substrate; a second conductivity type channel dope layer (e.g. element 74) formed on the carrier store layer; a first conductivity type emitter layer (e.g. element 80) formed on the channel dope layer; an emitter electrode (e.g. element 78) provided and electrically connected to the emitter layer; a gate electrode (e.g. element 72) in contact with the emitter layer, the channel dope layer, and the carrier store layer via a gate insulating film (e.g. element 82); a conductor layer (e.g. element 68) in contact with the carrier store layer and the substrate via an isolation insulating film (e.g. element 82), the conductor layer having an electrically floated potential (¶[0037]) of machine translated document); a separation insulating film (e.g. thick portion of element 82 separating elements 72 and 68) that covers a lower surface of the gate electrode and covers an upper surface of the conductor layer to thereby electrically separate the conductor layer and the gate electrode from each other; and a second conductivity type collector layer (e.g. element 62) formed on a lower surface side of the substrate; wherein the conductor layer is electrically insulated from the emitter electrode and the gate electrode.
Re claim 16, Koga discloses wherein the separation insulating film is provided beside a position of the carrier store layer that is between the upper and lower surfaces of the carrier store layer (Fig. 15). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893